OPINION OF THE COURT

Per Curiam.

Petitioner seeks an order striking respondent’s name from the roll of attorneys in accordance with section 90 (subd 4, par b) of the Judiciary Law, on the ground of automatic disbarment following a felony conviction in New York State Supreme Court.
Respondent was admitted to practice in the Appellate Division, Second Department, on March 30, 1960. On October 2, 1984, respondent was convicted on a plea of guilty to grand larceny in the third degree (Penal Law, § 155.30), a class E felony, and was thereafter sentenced to probation for a five-year period. As a result of the felony conviction, respondent ceased to be an attorney and counselor at law and was automatically disbarred pursuant to section 90 (subd 4, par a) of the Judiciary Law.
Accordingly, the motion by the Departmental Disciplinary Committee should be granted and an order entered striking respondent’s name from the roll of attorneys and counselors at law.
*309Murphy, P. J., Sandler, Carro, Bloom and Kassal, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.